Dismissed and Memorandum Opinion filed July 17, 2012.




                                        In The


                     Fourteenth Court of Appeals

                                 NO. 14-12-00381-CV




                        HAWAH FAHNBULLEH, Appellant


                                          V.


                           CITY OF HOUSTON, Appellee


                  On Appeal from County Civil Court at Law No. 4
                               Harris County, Texas
                          Trial Court Cause No. 934450



                        MEMORANDUM OPINION

      This is an attempted appeal from a judgment signed December 16, 2011. A timely
motion for new trial was filed December 19, 2011. Appellant's notice of appeal was filed
April 19, 2011.
        When appellant has filed a timely motion for new trial, the notice of appeal must
be filed within ninety days after the date the judgment is signed. See Tex. R. App. P.
26.1(a). Appellant's notice of appeal was therefore due March 15, 2012.

        Appellant=s notice of appeal was not filed timely. A motion for extension of time
is necessarily implied when an appellant, acting in good faith, files a notice of appeal
beyond the time allowed by Texas Rule of Appellate Procedure 26.1, but within the
fifteen-day grace period provided by Texas Rule of Appellate Procedure 26.3 for filing a
motion for extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617-18 (1997)
(construing the predecessor to Rule 26). The grace period expired on March 30, 2012.
Appellant=s notice of appeal was not filed within the fifteen-day period provided by Rule
26.3.

        On June 12, 2012, notification was transmitted to all parties of the court=s intention
to dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a). Appellant
filed no response.

        Accordingly, the appeal is ordered dismissed.



                                           PER CURIAM


Panel consists of Justices Frost, McCally, and Busby.




                                              2